t c memo united_states tax_court stanley p zurn petitioner v commissioner of internal revenue respondent docket no filed date walter weiss for petitioner steven roth and mark weiner for respondent memorandum opinion gerber judge respondent determined deficiencies in and additions to and a penalty on petitioner’s federal_income_tax as follows additions to tax and penalty sec sec_6653 sec_6663 sec_6653 b a b b a year deficiency a b b sec_6651 sec_6653 sec_6653 dollar_figure --- dollar_figure --- --- dollar_figure --- big_number --- big_number --- --- --- dollar_figure big_number --- --- --- big_number big_number --- big_number --- big_number --- --- --- big_number --- big_number dollar_figure --- --- --- --- --- dollar_figure percent of the interest due on the portion of the underpayment due to fraud respondent determined the following additions to tax and penalty in the alternative additions to tax and penalty sec sec sec sec sec year deficiency a a a a a a b sec dollar_figure dollar_figure dollar_figure --- --- big_number big_number --- --- dollar_figure big_number --- --- --- big_number big_number --- big_number --- --- --- big_number --- --- --- --- --- --- --- --- --- dollar_figure percent of the interest due on the deficiency after concessions the issues remaining for our consideration are whether petitioner failed to include dollar_figure in income for whether petitioner is entitled to a capital or ordinary_loss in connection with funds advanced to a business_enterprise and if so in which year whether petitioner is entitled to losses claimed in connection with leasing transactions whether petitioner overstated his alimony deduction by dollar_figure for each of the through taxable years whether petitioner is entitled to claim a loss from real_estate activity and if so the character of such a loss whether petitioner is liable for an addition_to_tax for fraud or alternatively an addition_to_tax for negligence and or delinquency for any of the through taxable years whether petitioner is liable for an addition_to_tax for substantially understating his income_tax for any of the through taxable years whether petitioner is liable for a fraud_penalty or alternatively an accuracy-related_penalty for and whether petitioner is liable for an addition_to_tax for failure to timely file his federal_income_tax return background1 for convenience findings_of_fact and legal discussion are being combined for related issues petitioner resided in los angeles california at the time the petition in this case was filed petitioner a high school graduate completed some college on a part-time basis petitioner was employed by the city of los angeles bureau of street maintenance as a construction crew supervisor the job involved the use of heavy off-road paving and concrete equipment petitioner retired from his city job in and entered the real_estate business petitioner was successful in the real_estate business and had accumulated in excess of rental properties by the close of issue whether petitioner failed to include income of dollar_figure for respondent determined for that petitioner's income should be increased by dollar_figure attributable to unexplained bank_deposits as follows the parties’ stipulation of facts and exhibits are incorporated herein by this reference date account no amount apr dollar_figure apr big_number big_number big_number apr total with respect to the dollar_figure amount respondent conceded before trial that dollar_figure was not to be included in income leaving dollar_figure in controversy concerning the dollar_figure item respondent conceded on brief that the record reflected that it is not includable in income for the dollar_figure item remains in controversy lowell thomas nelson mr nelson was involved in the business of buying and selling real_estate investment_property he met petitioner in the early 1980's in connection with petitioner's dealings in real_property mr nelson was given power_of_attorney by petitioner with respect to a specific property transaction it was customary for mr nelson to hold money on behalf of petitioner petitioner had established a bank account of which he and mr nelson were cotrustees which enabled mr nelson to withdraw funds from the account the account was opened at mr nelson's request due to petitioner's informal manner of conducting business and because petitioner sent mr nelson relatively small sums of money for various purposes which had accumulated and collectively became a substantial amount during the period through petitioner and mr nelson were involved in four or five transactions together on occasion petitioner would accompany mr nelson to a real_property closing and petitioner would produce large cashier's checks which on occasion were quite old these checks were sometimes from other real_property closings and in one instance mr nelson observed a check approximating dollar_figure due to mr nelson's accumulation of petitioner's funds on date mr nelson executed a dollar_figure promissory note in favor of petitioner the dollar_figure amount represented the balance due to petitioner at that time in addition to the amount represented by the promissory note mr nelson at various times held an additional dollar_figure to dollar_figure of petitioner's money on date petitioner caused dollar_figure to be transferred by wire from the cotrustee account with mr nelson to petitioner's sole account of the dollar_figure dollar_figure represented interest which petitioner has conceded should have been reported as income for petitioner bears the burden of showing that the unexplained deposits remaining in controversy were not includable in his income as determined by respondent rule a 290_us_111 bank_deposits have been held to be prima facie evidence of income 87_tc_74 64_tc_651 affd 566_f2d_2 6th cir petitioner has provided evidence specifically showing the origin of the dollar_figure amount and respondent conceded this amount on brief respondent also conceded dollar_figure of the dollar_figure deposit leaving the remaining dollar_figure unexplained and in dispute the dollar_figure deposit also remains in dispute and unexplained the record reflects that petitioner was involved in numerous real_property transactions including several with mr nelson through mr nelson's testimony petitioner has also shown that at one time or another over a or 6-year period mr nelson held in excess of dollar_figure of petitioner's funds mr nelson also testified that he returned dollar_figure to petitioner in and accounted for several amounts for specific transactions petitioner however has failed to account for his real_estate transactions some of the proceeds of which respondent has determined were unreported petitioner admits that his approach to these transactions was informal and that only limited records are available his inability to carry his burden is of his own making without petitioner's identification of the source of the dollar_figure or dollar_figure we are unable to find that those amounts were not taxable_income accordingly we hold that the unexplained deposits totaling dollar_figure constitute income to petitioner which he failed to report for the taxable_year issue whether petitioner is entitled to a capital or ordinary_loss in connection with road construction activity and if so in which year in gloria jackson ms jackson formed a partnership entitled bajac construction co bajac with her sister joanne and a third partner robert o hollar mr hollar due to inadequate cash-flow bajac filed for protection under chapter of the u s bankruptcy code during cities development group inc cities was a corporation formed in the summer of by ms jackson percent and mr hollar percent to engage in subcontracting work and to create a more competitive nonunion organization cities which later changed its name to american cities was a minority business_enterprise and a woman business_enterprise which enabled it to take advantage of certain affirmative action contracting programs cities made a bid on the lake elsinore project and was awarded a subcontractor project by cornish construction normally receipt of payment to cities for road construction work was delayed in some instances cities received payment more than months after the prime contractor had billed the local_government after completing a percentage of the lake elsinore project during the first half of cities was removed from the job and commenced litigation in federal court ms jackson believed lake elsinore was a project worth dollar_figure and sought about dollar_figure in the lawsuit because about percent of the work had been finished the prime contractor contended that the total lake elsinore project was worth no more than dollar_figure consequently and as a result of the litigation cities was experiencing financial problems as a result ms jackson began searching for additional financing to supplement cities' working_capital in mid-1986 cities had applied for a bank loan and while the application was under consideration cities was awarded the mcm century freeway project century project because cities was required to present insurance certificates as a prerequisite to working on the century project ms jackson was under substantial pressure to obtain financing during date petitioner met with ms jackson to discuss cities’ financial situation ms jackson was interested in securing assistance with cities’ financial needs believing that the century project would make cities viable petitioner was advised of the pending federal court litigation and as of mid-1986 it appeared that cities would prevail in that proceeding petitioner paid dollar_figure for the insurance so that cities' insurance certificates could be obtained as a prerequisite to bidding on the century project ms jackson was not well acquainted with petitioner and she insisted that the business arrangement be reduced to writing although petitioner advanced relatively large sums of money he was generally unconcerned with formalities and sought to do business without the aid of lawyers ms jackson’s father had substantial experience in road construction including paving grading and related matters cities was used to obtain minority and women's set-aside contracts ms jackson her father and petitioner joined together to perform on the contracts obtained through cities ms jackson was the operating officer her father was in charge of construction and petitioner was responsible for providing funding although petitioner was not involved in the daily operations of cities and its activities he was involved in the decision-making process and advanced money on numerous occasions during and as of date petitioner had advanced dollar_figure ms jackson drafted a promissory note that she believed petitioner could enforce by date petitioner had advanced dollar_figure which ms jackson memorialized in what she believed to be a valid enforceable promissory note on date petitioner and ms jackson executed a lease-purchase agreement for certain heavy equipment including trucks a backhoe and excavator an air compressor and other equipment the machinery was for use by cities in the century project the terms of the lease provided for monthly installments of dollar_figure with the first payment to petitioner to begin at the commencement of the progress payments to cities on the century project after the six payments were made title of the equipment would pass to cities ms jackson who had attended year of law school drafted the lease agreement for the leasing transaction with petitioner petitioner remained responsible for the maintenance of the equipment petitioner paid cities’ dollar_figure insurance premium to cover the heavy equipment used in the century project a one-paragraph date document entitled agreement recites that cities agrees to pay stan zurn of its net profits on the mcm project as compensation and fees for acting as a joint venturer by advancing funds for construction and equipment purchases related to the mcm cities project on date ms jackson prepared an agreement acknowledging receipt of dollar_figure from and a promise to repay dollar_figure to petitioner at this time cities expected to obtain approval for a line of credit accordingly ms jackson executed an assignment of the progress payments to document petitioner’s right to the payments if he chose to enforce his claim the century project began in date in a date letter ms jackson as president of cities assigned all mcm progress payments to petitioner on date ms jackson executed an agreement for the benefit of petitioner the agreement which referred to petitioner as a silent joint_venture partner provided that ms jackson promised to reimburse petitioner for all funds advanced in connection with the century project petitioner who was not a shareholder of cities refused the offer of what he believed was worthless preferred_stock in cities the agreement also provided that payment would be made from the credit line at the time it would be approved by a finance company and it stated that it was anticipated that the dollar_figure credit line application would be cleared on or before date ultimately a credit line was not approved throughout the period under consideration cities experienced financial difficulties ultimately petitioner advanced a total of dollar_figure cities was removed from the century project and thus the road construction equipment had to be stored jim francis who maintained a storage_facility in bakersfield california stored the equipment the storage fees however became past due and ultimately the machinery was not recovered from mr francis cities was removed from the century project before date ms jackson however into attempted without success to revitalize cities without petitioner’s assistance financial or otherwise during ms jackson spent most of her time attempting to collect from local governments for work performed on date ms jackson advised petitioner by letter of the events surrounding her attempts to continue and or improve cities’ business cities’ image viewed from the perspective of ms jackson’s letter was flat and without potential ms jackson attempted to assure petitioner that she intended to repay him repayment however would have to come from unidentified sources and or uninitiated businesses that ms jackson intended to start one such idea concerned an entity to be entitled dancer in which ms jackson offered petitioner big_number shares with a stated or par_value of dollar_figure on date cities filed for relief under chapter of the u s bankruptcy code petitioner was not listed as a creditor in cities’ bankruptcy petition however the proceeding was converted to a liquidating bankruptcy under chapter of the u s bankruptcy code in that connection on date ms jackson filed an amended bankruptcy petition listing petitioner as a creditor for dollar_figure as of the end of petitioner believed that his claim against ms jackson or cities was worthless and he did not commence any_action against them to recover his funds on petitioner's return his accountant reported a long-term_capital_loss in the amount of dollar_figure in connection with funds advanced petitioner now claims an ordinary_loss for and or with respect to the dollar_figure discussion petitioner claims that the dollar_figure he advanced and lost constitutes an ordinary_loss that may be deducted for and or the year originally claimed petitioner has structured his broad-brush approach into several alternatives requiring our analysis of both the timing and character of the loss we first consider petitioner’s contention that in contrast to the manner in which he reported it the loss should have been reported as an ordinary_loss under section or a business- related bad_debt_loss under sec_166 losses under sec_165 are limited to those incurred_in_a_trade_or_business in a transaction entered into for profit or from some form of casualty a business loss under sec_166 would also require the showing that the debt was created in connection with a trade_or_business petitioner contends that his loss is attributable to a trade_or_business or profit-motivated transaction petitioner also argues in the alternative that he abandoned his joint_venture interest with ms jackson and his interest in the road construction equipment during respondent counters that any loss that petitioner may be entitled to should be characterized as a nonbusiness_bad_debt under sec_166 section references are to the internal_revenue_code as amended and in effect for the taxable years under consideration rule references are to this court’s rules_of_practice and procedure here again petitioner bears the burden of showing that he was in a trade_or_business or an activity entered into for profit in order to do that under the circumstances of this case he would have to show that he was a joint venturer with ms jackson and or her business enterprises or that he entered into his transaction with ms jackson and or her entities as part of an activity entered into for profit sec_165 permits the deduction of losses_incurred in a trade_or_business sec_165 or incurred in any transaction entered into for profit though not connected with a trade_or_business sec_165 although paragraphs and of sec_165 both deal with losses one deals with losses_incurred in a trade_or_business and the other with losses not connected with a trade_or_business in that regard sec_165 concerns operating losses of a profit-seeking activity and sec_165 involves a loss due to a nonbusiness reason such as abandonment for a loss to be deductible under either paragraph or of sec_165 however the taxpayer must be engaged in a trade_or_business or involved in a transaction for profit sec_166 provides for the deduction of any debt that becomes worthless during the taxable_year sec_166 does not apply to a nonbusiness_debt which is defined in sec_166 as any debt other than a a debt created in connection with a trade_or_business or b a debt the loss from the worthlessness of which is incurred in the taxpayer's trade_or_business we must therefore decide the nature of petitioner's relationship with ms jackson and or her corporate entity ie whether he was a joint venturer creditor investor stockholder etc petitioner contends that he was a joint venturer as a guide to answering this type of question courts have focused generally on whether the parties intended to and did join together for the accomplishment of a specific enterprise 337_us_733 some of the factors to be considered are set forth in the following oft- quoted language of 42_tc_1067 the agreement of the parties and their conduct in executing its terms the contributions if any which each party has made to the venture the parties’ control_over income and capital and the right of each to make withdrawals whether each party was a principal and coproprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns or otherwise represented to respondent or to persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture and whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise some of the formal manifestations of a joint_venture are absent here due to the need to keep petitioner’s involvement in the enterprise undisclosed other than that aspect petitioner advanced funds for the purpose of making a profit from the government road construction cities was the instrumentality used to obtain preferred treatment for ms jackson’s status as a minority and or woman owner without petitioner’s involvement cities was a mere shell without funding petitioner brought his government experience and financial capability and ms jackson brought her entrepreneurial skills experience and preferred status to the venture the relationship between petitioner and ms jackson and her corporate business cities came about due to ms jackson’s financial difficulties cities a corporation was formed to address several needs and interests ms jackson was attempting to recover from financial difficulties and labor problems that she had encountered in a prior enterprise significantly cities' capital ownership was structured to take advantage of affirmative action contracting policies ms jackson owned percent of the voting common_stock which entitled cities to the preferred status of a minority business_enterprise and a woman business_enterprise petitioner entered into a joint_venture with ms jackson to use cities to accomplish the venturers’ goal of obtaining local_government road construction contracts both petitioner and ms jackson’s father had substantial experience in road construction ms jackson kept petitioner’s involvement with cities and its projects confidential petitioner’s anonymity was likely connected to cities' ability to maintain its preferred status as a minority or woman owned and operated business_enterprise as a result the documentation of ms jackson’s and petitioner’s relationship is somewhat terse for example there are notes and some agreements that seem to characterize petitioner as a creditor one document reflects a loan of dollar_figure and provides for the repayment of dollar_figure that note reflects interest to petitioner in a discounted form for_the_use_of his money overall notes exist for about one-third of the total amount advanced by petitioner in addition no cities stock was issued in petitioner’s name the few informal documents contain references to petitioner either as a silent partner or a partner with a 50-percent share of profits from the government construction contracts although cities was the entity to which the road contracts were awarded in their agreements ms jackson and petitioner treated as their own any profits from such contracts as part of petitioner’s involvement in the road contracting petitioner was provided with title to cities’ machinery and he in turn leased the machinery to cities in exchange for rent payments ms jackson used that approach as an inducement for petitioner to advance more funds into their joint_venture by providing him with ownership as security and rental income in exchange for additional funding we note that the machinery was worth about dollar_figure the equivalent of about one-sixth of the funds advanced the substance of petitioner’s involvement with ms jackson and her corporation was to profit from obtaining government road contracts respondent’s position that petitioner was a passive investor who advanced two-thirds of a million dollars with only limited security and no stock ownership does not ring true respondent concerning whether petitioner should be treated as a creditor refers to petitioner as a white knight who advanced funds to ms jackson and cities it is difficult to imagine any reason for petitioner’s substantial participation other than his interest in the pot of profits at the end of ms jackson‘s promotional rainbow and the rent he was to receive from leasing the machinery early in the relationship petitioner was to receive percent of the profits from the government road contract when cities' involvement in the government contract was canceled and things began to deteriorate petitioner was promised all of the receipts from the government contracts--which at that time translated into the recovery_of payables owed cities or the judgment from litigation pursued against the prime contractor initially one of the documents provided that petitioner was to receive a 50-percent profit from the century project that is a strong indication that he was in a joint_venture with ms jackson at that point petitioner had advanced about dollar_figure subsequently petitioner advanced several hundred thousand dollars in addition to the dollar_figure and he was assigned all mcm progress payments by ms jackson a case that also was beset by complexity caused by a shortage of formal documentation is stanchfield v commissioner tcmemo_1965_305 in that case the taxpayer had advanced money that ultimately was used by a corporate entity in which the taxpayer had no ownership in that case it was held that the taxpayer was a venturer and additionally he had lent money to the venture one hundred thousand dollars of the dollar_figure advanced here is easily segregated as being for the machinery leased by petitioner to cities the remaining dollar_figure however could be divided between petitioner's capital_investment in the joint_venture and his advances or loans it is a paradox that the early advances were evidenced by notes and that the later advances were not that inconsistency can be attributed to several possibilities including the need to keep petitioner's involvement undisclosed and or petitioner's propensity to enter into undocumented and informal relationships coupled with his aversion to lawyers key to our analysis however are the circumstances at the time petitioner began his involvement with ms jackson her prior enterprise was in bankruptcy and litigation in federal court was pending regarding the prior enterprise's contract although a corporate entity had been formed cities it was without funding and needed initial capital to pursue the century project ms jackson was in a position to offer her business acumen and the preferred status of cities her minority-owned corporation in this regard ms jackson's most recent business experiences had been less than successful petitioner had government and road construction experience and most importantly he was a source of funding under these circumstances we find that petitioner's capital_investment in the joint_venture was dollar_figure consisting of the initial dollar_figure payment made in date and the dollar_figure insurance payment these amounts were prerequisites to obtaining the century project the remaining advances are to be treated as loans to the joint_venture having decided that petitioner was engaged in a joint_venture and the allocation of the total amount of advances into discrete categories we next consider the parties' positions concerning the timing of the loss petitioner contends that the losses occurred in the years and he advanced money to the joint_venture with ms jackson in the alternative petitioner argues that he abandoned his interest in the joint_venture and or that it was worthless as of the end of respondent argues that petitioner’s interest was not abandoned or worthless during and that the possibility of recoupment remained through and until when ms jackson’s enterprise was petitioned into bankruptcy the parties have agreed that petitioner made payments to cities during and in the amounts of dollar_figure and dollar_figure respectively petitioner’s argument that those amounts represent losses for and is based on sec_165 in other words petitioner contends that the joint_venture incurred an operating loss for and petitioner did not offer an accounting of the joint venture's or cities' income and expenses for the year or accordingly the record does not support petitioner’s entitlement to an operating loss for or in addition even if petitioner had shown a loss for the venture he was entitled to percent of the profits and presumably he would bear percent of any losses to be entitled to deduct an abandonment_loss under sec_165 a taxpayer must show an intention on the part of the owner to abandon the asset and an affirmative act of abandonment 274_us_398 a j indus inc v united st503_f2d_660 9th cir 92_tc_1249 affd 909_f2d_1146 8th cir in determining a taxpayer's intent to abandon the subjective judgment of the taxpayer as to whether the business_assets will in the future have value is entitled to great weight and a court is not justified in substituting its business judgment for a reasonable well-founded judgment of the taxpayer a j indus inc v united_states supra pincite here petitioner formed an intent to abandon the partnership_interest as well as the road equipment sometime after when the contract was canceled and no payments were forthcoming the missing element however is an affirmative act of abandonment an affirmative act to abandon must be ascertained from all the facts and surrounding circumstances 41_tc_437 affd per curiam 340_f2d_320 9th cir and the tax_court is entitled to look beyond the taxpayer's formal characterization 671_f2d_1028 7th cir affg tcmemo_1980_355 the mere intention alone to abandon is not nor is non-use alone sufficient to accomplish abandonment 261_f2d_176 9th cir affg 28_tc_1133 petitioner has not shown an affirmative act of abandonment of his interest in the joint_venture or the road construction equipment and accordingly he is not entitled to a deduction for the joint_venture interest or undepreciated value of the machinery for the taxable years before the court concerning the amounts advanced to the joint_venture a debt becomes deductible when it becomes worthless 32_tc_43 affd 279_f2d_368 10th cir petitioner bears the burden of proving when and if a debt is worthless rule a 57_tc_848 the question of worthlessness is factual and the standard has been described in the following manner debts are wholly worthless when there are reasonable grounds for abandoning any hope of repayment in the future 14_tc_1282 and it could thus be concluded that they have lost their last vestige of value 321_f2d_331 5th cir this will usually entail proof of the existence of identifiable events which demonstrate the valuelessness of the debts 478_f2d_1160 8th cir 77_tc_582 hubble v commissioner 42_tcm_1537 estate of mann v united_states 731_f2d_267 5th cir in mid-1986 petitioner entered into the joint_venture with ms jackson and began advancing funds ms jackson had cash-flow problems petitioner agreed to become involved with ms jackson although he was aware of her business history he advanced dollar_figure and dollar_figure during and respectively petitioner continued along this path late into when cities was removed from the century project after that point no funds were advanced by petitioner and his involvement with ms jackson and cities ceased as of the end of it was apparent from ms jackson’s date letter to petitioner that cities and its contracts were dormant and that the only hope depended on the mere possibility that ms jackson could develop and finance another project or business from which petitioner could be paid as mentioned in the letter to petitioner ms jackson was attempting to obtain financing for several promotions she had conceptualized considering ms jackson’s financial situation and past business performance it would be pure speculation to expect any possibility of petitioner’s being repaid during and ms jackson and cities were for all purposes without resources and cities was dormant until the time bankruptcy was declared first in to attempt a reorganization and then in when it was converted into a liquidating proceeding the declaration of bankruptcy was foreordained from the time the century project was canceled late in petitioner was listed as a creditor with a claim of dollar_figure in the liquidating bankruptcy although ms jackson and cities did not formally declare insolvency or bankruptcy until petitioner had no hope of recovery as of the end of in this regard petitioner’s accountant claimed a dollar_figure bad_debt for apparently petitioner’s accountant claimed only the amount evidenced by documentation notes and agreements even though petitioner had advanced dollar_figure as of the end of on this record we hold there was no hope of repayment of any portion of the dollar_figure in payments made by petitioner accordingly petitioner properly claimed a bad_debt_loss for but the amount should be increased from the dollar_figure claimed to dollar_figure dollar_figure less dollar_figure and it should be characterized as a loss under sec_166 a --a business_bad_debt issue whether petitioner is entitled to losses claimed in connection with the leasing transaction petitioner claimed an equipment_leasing loss on each schedule c attached to his through federal_income_tax returns the amounts in controversy are 1986--dollar_figure dollar_figure insurance payment dollar_figure legal fees and dollar_figure depreciation 1987--dollar_figure dollar_figure mortgage interest dollar_figure legal fees and dollar_figure depreciation 1988--dollar_figure dollar_figure for insurance dollar_figure for other expenses and dollar_figure for depreciation and the remaining dollar_figure represents capital_investment and is dealt with in other portions of this opinion dollar_figure dollar_figure for mortgage interest and dollar_figure for depreciation respondent argues that petitioner is not entitled to the amounts claimed because of his failure to substantiate the amounts and show that the leasing activity was a trade_or_business and or a profit-seeking activity the lease of the road construction and related machinery was integrated with the joint_venture and lending activity between petitioner and ms jackson we have already decided that the overall activity was a trade_or_business in the form of a joint_venture and that the leasing activity is covered within our analysis in the preceding issue based on our prior findings and analysis we find that petitioner's leasing activity was a trade_or_business and or an activity entered into for profit the record here supports petitioner's ownership of dollar_figure of equipment that he leased to cities petitioner however has not substantiated any of the amounts claimed for legal fees mortgage interest or other expenses which he claimed on the schedules c with respect to the amounts claimed for insurance the dollar_figure amount has been found to be a part of petitioner's capital_investment in the joint_venture with ms jackson the other amount claimed for insurance dollar_figure has not been substantiated by petitioner in addition petitioner argued and we have found that as of the end of cities was inactive with no hope of being revitalized and the road construction equipment was not being used for business purposes petitioner contended that the debt was worthless and that he had abandoned the road construction equipment in this regard although petitioner did not specify when inquiries about the road construction equipment were made he claims to have abandoned the road construction equipment ostensibly because it could not be located or because storage and maintenance fees exceeded the value of the equipment accordingly we find that petitioner is entitled to the depreciation claimed through the taxable_year but no depreciation is allowable for the taxable_year petitioner is also entitled to a capital_loss with respect to his dollar_figure interest in the joint_venture as of the end of petitioner however has not shown his entitlement to an abandonment_loss of the leased equipment due to his failure to isolate or specify the time of such abandonment issue whether petitioner overstated his alimony deduction by dollar_figure in each year through petitioner and his former wife valery zurn ms zurn were married in and divorced on date petitioner was ordered in the divorce decree to pay ms zurn alimony of dollar_figure per month for years and dollar_figure per month for child_support beginning date when petitioner originally received the divorce decree he did not read it or check it for clerical errors therefore petitioner paid ms zurn dollar_figure per month the amount they each believed to be the correct amount petitioner discovered that the divorce decree reflected dollar_figure as opposed to the dollar_figure per month at the time he was being audited by respondent's agent thereafter petitioner and ms zurn stipulated the entry of an order correcting the original decree nunc_pro_tunc during date the stipulation and order which was subscribed by a california superior court judge and filed during amended the original order to reflect monthly payments of dollar_figure instead of dollar_figure petitioner paid ms zurn dollar_figure per month during through at the time of the divorce petitioner and ms zurn jointly owned several rental properties the titles for those properties remained joint in order to provide ms zurn with security concerning the dollar_figure payments to be made over years in addition during petitioner provided ms zurn with a note for an amount in excess of dollar_figure as security for the dollar_figure payments after the 15-year period the properties were to vest in petitioner as of the time of trial ms zurn continued to receive dollar_figure monthly payments and remained a joint owner in the properties even though the 15-year period had concluded the dollar_figure payments have been made from income of the jointly held properties both during and after the 15-year payment period petitioner claimed an alimony deduction of dollar_figure per month or dollar_figure for each year at issue respondent disallowed dollar_figure all but dollar_figure dollar_figure per month of the claimed deduction for each of the years in issue discussion there is no dispute about the fact that petitioner paid ms zurn dollar_figure per month--the only question is whether any amount in excess of dollar_figure on an annual basis constitutes alimony within the meaning of sec_71 and sec_215 petitioner argues that under california law the nunc_pro_tunc order corrects a mistake in the original order for federal_income_tax purposes petitioner contends that the correction of a mistake by a state court relates back so as to meet the requirements of sec_71 and sec_215 respondent argues that the original decreed amount dollar_figure was the amount intended by the parties and that no mistake was made respondent infers that the dollar_figure monthly payment to ms zurn was either to buy out her interest in the property under an implicit property settlement between the parties or income payments attributable to her joint property interests with petitioner sec_215 permits a deduction for alimony payments as defined in sec_71 for purposes of this case payments may qualify as alimony if in addition to satisfying other requirements they are received by a spouse under a decree of divorce or of separate_maintenance sec_71 in this case the original divorce decree was entered in accord with the stipulation of petitioner and ms zurn that decree ordered petitioner to pay dollar_figure one dollar per month for a period of years fifteen years for ms zurn's support it was petitioner's and ms zurn's understanding however that the monthly payment was to be dollar_figure the amount that was paid each month during the 15-year period prior to the end of the 15-year period and during the audit of petitioner's tax returns that preceded this litigation petitioner was asked to substantiate the annual dollar_figure alimony claim it was then that petitioner discovered the divorce decree did not reflect dollar_figure-per-month alimony payments instead the decree ordered dollar_figure-per-month alimony payments thereafter petitioner and ms zurn by means of a stipulation caused the divorce decree to be modified nunc_pro_tunc by a state court judge the document modifying the original decree states that the nunc_pro_tunc change from dollar_figure to dollar_figure was made to correct a clerical_error in the original decree this court has addressed the effect of a nunc_pro_tunc divorce decree on an earlier decree several cases have given effect for tax purposes to the nunc_pro_tunc change where it corrected a mistake that had been made in the original decree 45_tc_530 johnson distinguished certain earlier cases in which the nunc_pro_tunc orders were not given effect for tax purposes the difference was that the johnson taxpayer made a showing that the original decree did not correctly state the divorce court's determination at the time of its entry id the circumstances here are peculiar in that the original decree was for dollar_figure and ms zurn's retained joint_interests in property could provide an explanation for the dollar_figure payments as being for some purposes other than spousal support further it is curious that the dollar_figure payment continued beyond the 15-year period called for in the divorce decree and that ms zurn retained a joint interest in the real_property after the 15-year obligation to pay spousal support had concluded these circumstances have given respondent reason to question whether petitioner was entitled to claim the dollar_figure payments as alimony the uncontroverted evidence in this case however shows that the original decree was incorrect the evidence supporting this finding includes the testimony of petitioner and of ms zurn and the order entered by a california state judge correcting what is referred to as a clerical_error in the original decree additionally we note that it may have been to ms zurn's detriment to join in the stipulation correcting the original decree from dollar_figure to dollar_figure we use the term may because the record here does not indicate whether ms zurn reported income from alimony during the period in question if the payments were not alimony and in settlement of her marital estate with petitioner the payments may not have been taxable to ms zurn we also note that if the dollar_figure payments constituted ms zurn's income in the jointly held property then petitioner could have reduced the amount of income he reported with respect to those properties petitioner presented credible_evidence that respondent did not rebut other than her theory concerning what we have referred to as peculiar circumstances those circumstances are not sufficient to overcome the uncontroverted evidence offered by petitioner it should be further noted that petitioner's real_estate tax information is part of the record in this case and ms zurn's income_tax information reflecting how she treated the dollar_figure payments ostensibly is available to respondent even if the information was unavailable ms zurn testified and could have been questioned at the trial finally petitioner points out that california courts have held that a nunc_pro_tunc order will issue only where a mistake of law or fact has been made berry v berry p 2d cal app 2d this court is bound by the judgment of the highest court of a state 387_us_456 and we can give credence to judgments of lower state courts in that regard we have no reason to doubt that the correction of the original decree in this case was in accord with california precedent accordingly petitioner is entitled to dollar_figure alimony deduction for each taxable_year in issue and the dollar_figure disallowance is in error issue whether petitioner is entitled to claim a loss from a real_estate activity and if so the character of such a loss petitioner owned several properties in texas b r pritchett mr pritchett was the president of third aquarius corp which was involved in real_property management and renovation mr pritchett sought funds from petitioner to invest in renovation activity and petitioner advanced dollar_figure and dollar_figure during in petitioner asked mr pritchett for the return of some of his investment mr pritchett told petitioner that times for the real_property business were tough and that many people were losing money petitioner then hired an attorney in dallas texas and provided the attorney with information relating to mr pritchett’s activities ultimately in petitioner’s attorney commenced a lawsuit against mr pritchett to recover petitioner’s money a lis pendens was filed with respect to certain of mr pritchett's real_property at the time of commencement of the lawsuit petitioner never recovered any amount of the money advanced to mr pritchett petitioner claimed a dollar_figure loss for his taxable_year which respondent disallowed on the grounds that petitioner failed to show a debtor-creditor relationship and that any such debt became worthless in the taxable_year petitioner bears the burden of proving that respondent's determination is in error by showing that he is entitled to a bad_debt_loss rule a 290_us_111 although petitioner provided evidence reflecting that funds were advanced to mr pritchett during there has been no showing that any debts due from mr pritchett or investments in mr pritchett’s enterprises became worthless during or any other year currently before the court accordingly we hold that petitioner has not shown his entitlement to a dollar_figure bad_debt_loss in connection with mr pritchett for the taxable_year issue whether petitioner is liable for additions to tax for fraud or in the alternative additions to tax for negligence and delinquency respondent determined an addition_to_tax for fraud in each of the taxable years before the court in addition to the issues on which fact findings have already been made respondent relies on stipulated matters which were resolved due to petitioner’s concessions during date petitioner negotiated the sale of the harrington real_property harrington property and entered into an escrow agreement with hanmi escrow co hanmi during date petitioner negotiated the sale of the virgil real_property virgil property and entered into an escrow agreement with acme escrow co acme during date petitioner entered into agreements designed to structure a delay of the exchange of the harrington and virgil properties with fountain exchange fountain fountain was to take title to the harrington and virgil properties and act as seller but would hold the sale proceeds until petitioner could find replacement_property to make it appear as though a like-kind_exchange under sec_1031 had occurred within the time allowed by the internal_revenue_code the deferred proceeds of sale were held by fountain for about months and then paid to star global marilyn russello and her husband owned acme and fountain their business was to accommodate sellers of property by facilitating what appeared to be a direct exchange in order to give sellers the opportunity to find replacement_property and also to claim nonrecognition treatment for any gain from the sale this is accomplished by fountain’s acquiring title and receiving the proceeds of sale from the first property being sold fountain holds title for an instant and then the title is passed to the actual buyer from fountain's client true seller within days fountain’s client identifies an up-leg property and within days closes the second escrow at which fountain disburses proceeds of the first sale in accord with fountain's client's instructions using this approach petitioner deeded the virgil and harrington properties to fountain which in turn deeded the properties to the actual buyers petitioner then located a replacement_property and during date fountain was instructed by petitioner to transfer the dollar_figure proceeds from the sale of virgil and harrington to star global to purchase the up-leg property a 25-percent interest in property known as protective community land and oil corp tract lot no lot in some manner the title to the interest in lot went through a person named bob welch mr welch to fountain which appeared to have exchanged the lot with petitioner for the virgil and harrington properties mr welch a licensed general contractor had a business relationship with petitioner and acted as his agent for investment purposes mr welch ran the day-to-day affairs of and owned star global which was involved in imports and exports late in petitioner began investing capital in star global and he continued for a short time concluding when no profitable deals occurred after the star global import activity was concluded mr welch and petitioner continued to use the star global bank account on which only mr welch was a signatory beginning in mr welch and robert jose hernandez mr hernandez were engaged in a joint real_property investment relationship initially mr hernandez had purchased lot for dollar_figure cash and later it was acquired by mr welch through some type of exchange with mr hernandez lot consists of about acres of desert land about miles north of los angeles mr welch approached petitioner with the idea of acquiring lot as the up-leg property in the sec_1031 exchange when mr welch received the dollar_figure check through star global he converted it into several cashier's checks that were used for the following purposes payments to finance a magazine mr welch was working on payments to mr welch's contracting company payments to petitioner's new wife and payments to mr welch's wife no part of the dollar_figure was invested on behalf of petitioner about month after the closing on the lot property petitioner became suspicious about its value and he came to the conclusion that lot was worthless after mr welch was confronted by petitioner mr welch during the summer of gave petitioner one-half of mr welch's one-half interest a percent interest in mr welch's magazine in which approximately dollar_figure million had been invested mostly by an individual other than mr welch and petitioner petitioner continued to associate with mr welch and about a month or two later mr welch invested an additional dollar_figure of petitioner's newly advanced funds in a different investment after mr welch learned during date that petitioner was being audited by respondent he attempted to record the quitclaim_deed from mr hernandez to himself for the interest in lot mr welch testified that he realized dollar_figure of gain from the sale of lot but he did not report the transaction on his federal tax_return mr welch explained that he did not report the sale of lot because petitioner's dollar_figure was ultimately invested in mr welch's magazine petitioner on his federal_income_tax return reported a tax-deferred exchange under sec_1031 reflecting the lot property with a dollar_figure fair_market_value as the property received in the exchange petitioner reflected a dollar_figure basis in lot and no gain was recognized from the sale of the virgil and harrington properties petitioner’s return was filed after petitioner became aware that lot had virtually no value petitioner sold real_property pincite marsalis during and reported the sale on the installment basis for the through taxable years petitioner was entitled to and received interest on the note connected with the marsalis sale but he failed to report any of the interest on his through income_tax returns petitioner reported only one- half of the interest received for and when confronted by respondent's agent concerning the interest petitioner told the agent that he was receiving only one-half of the interest the agent obtained copies of checks from the buyer of marsalis which reflected that petitioner was paid the full amount of interest for and in several other respects petitioner's responses to respondent's agent were false and or misleading and shown to be so by third-party investigation by the agent petitioner received and failed to report interest_income for and in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner received and failed to report rental income for and in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner failed to report income from the sale of real properties for and in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner was entitled to although he did not claim a dollar_figure passive loss deduction for as a result of his dollar_figure investment with welch petitioner did not keep complete or accurate records of his business activity during the years in issue petitioner kept no books of original entry checkbook records or other organized set of books for purposes of preparing his federal_income_tax returns petitioner would provide his return preparer who was a certified_public_accountant with receipts and various papers in shoe boxes the return preparer required petitioner to make schedules and ultimately the returns prepared for petitioner were based on the unaudited and unverified information presented by petitioner discussion respondent determined that petitioner is liable for an addition_to_tax or penalty for fraud in each of the taxable years in issue for sec_6653 provides for a 50-percent addition_to_tax if any part of the underpayment is due to fraud and sec_6653 provides for an addition equal to percent of the interest payable on the portion of the underpayment attributable to fraud for and sec_6653 provides for a 75-percent addition_to_tax on the portion of the underpayment attributable to fraud and sec_6653 provides for an addition equal to percent of the interest payable on such portion finally for and sec_6653 and sec_6663 respectively provide for a percent addition_to_tax or penalty on the portion of the underpayment that is attributable to fraud fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 252_f2d_56 9th cir 94_tc_316 respondent has the burden of proving by clear_and_convincing evidence that an underpayment exists for each of the years in issue and that some portion of the underpayment is due to fraud sec_7454 rule b to meet this burden respondent must show that petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 80_tc_1111 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 69_tc_391 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is not to be imputed or presumed but it must be established by some independent evidence of fraudulent intent 55_tc_85 53_tc_96 fraud may not be found under circumstances which at the most create only suspicion 184_f2d_86 10th cir 92_tc_661 however fraud may be proved by circumstantial evidence and reasonable inferences drawn from the facts because direct proof of the taxpayer's intent is rarely available 317_us_492 rowlee v commissioner supra 79_tc_995 affd per curiam 748_f2d_331 6th cir the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 otsuki v commissioner supra pincite the intent to conceal or mislead may be inferred from a pattern of conduct see spies v united_states supra pincite courts have relied on several indicia of fraud in considering the fraud addition in tax cases although no single factor may necessarily be sufficient to establish fraud the existence of several indicia may be persuasive circumstantial evidence of fraud 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 beaver v commissioner supra pincite circumstantial evidence that may give rise to a finding of fraudulent intent includes understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with tax authorities filing false forms w-4 failure to make estimated_tax payments dealing in cash engaging in illegal activity and attempting to conceal illegal activity 796_f2d_303 9th cir affg tcmemo_1984_601 see 899_f2d_164 2d cir these badges_of_fraud are nonexclusive miller v commissioner supra pincite the taxpayer's background and the context of the events in question may be considered as circumstantial evidence of fraud 290_us_389 spies v united_states supra pincite 465_f2d_299 7th cir affg tcmemo_1970_274 respondent based a determination of fraud on the following general indicia petitioner's sophistication his relationship with his return preparer his propensity to deal in cash his conduct with respondent's agent his credibility the fraudulent alimony deduction and a year pattern of underreported income petitioner admits that he may have made errors in the reporting of his income but that errors were made for and against his own interests further petitioner paints himself as an unsophisticated individual who relied on professionals for the preparation of his tax returns although petitioner failed to claim one substantial item which was beneficial to him the record otherwise reflects a pattern of understatement attributable to unreported income misrepresentation and design although petitioner was not specifically educated in accounting and tax matters he was a successful and effective businessman involved in numerous real_estate transactions and complex business transactions his mistrust of lawyers and failure to document his transactions cannot be attributed to inadvertence or mere negligence in the setting of this case petitioner made misrepresentations to respondent's agent during the conduct of the audit he also reported a transaction reflecting nonrecognition of gain from the sale of two parcels of realty which he knew to be incorrect and deceptive the purported sec_1031 item involved a series of steps designed to falsely defer gain on transactions which did not meet the requirements of the statute in addition the information supplied to the preparer as reflected in the return was to petitioner’s knowledge incorrect and misleading petitioner contends that he relied on his return preparer regarding these matters including the sec_1031 exchange his return preparer however simply reported the information provided by petitioner in that regard petitioner knew that the lot property was of nominal value and still he provided the return preparer with information reflecting that the fair_market_value of the exchanged property lot was dollar_figure the amount of value provided was designed to permit the wrongful deferral of several hundred thousand dollars of taxable gain these are not matters that occurred inadvertently or on a one- time basis petitioner also consistently failed to report substantial amounts of income petitioner’s failure to keep books was part of his design to hide or obscure his numerous and successful transactions in operating and trading real_property it is also likely that petitioner's anonymous involvement with ms jackson and the road contracts was a deception to permit petitioner to participate in a minority and or woman's preferential program petitioner did suffer a loss in his transactions with ms jackson as well as his transactions with mr welch the losses_incurred in these transactions were funded with income from petitioner's successful real_estate activity some of which was not reported to respondent petitioner was knowledgeable about and in control of his real_estate activity interest_income and gains on sales were consistently understated on petitioner's returns for each of the years before the court we accordingly sustain respondent's determination that a part of the understatement for the taxable_year was due to fraud with respect to the and taxable years the unreported income from interest rent and the sale of property are due to fraud for the taxable_year the unreported income adjustment g on form_5278 of the notice_of_deficiency is also due to fraud with respect to the taxable_year the item of increased income attributable to the sec_1031 gain is also due to fraud because we have found that petitioner is liable for fraud for each of the taxable years in issue it is unnecessary to consider whether he is liable for additions to tax for negligence or delinquency for the through taxable years regarding the taxable_year it is unnecessary to consider the accuracy-related_penalty under sec_6662 because we have found that petitioner is liable under sec_6663 with respect to the addition_to_tax for delinquency under sec_6651 for the taxable_year that issue is not preempted by our sec_6663 finding petitioner's federal_income_tax return was not filed until date petitioner bears the burden of showing that respondent's determination of the addition_to_tax for failure to timely file is in error petitioner did not show that he obtained extensions to file beyond the normal date date or that he had reasonable_cause for filing beyond the required date accordingly petitioner is liable for the sec_6651 addition for the taxable_year issue whether petitioner is liable for the substantial_understatement addition_to_tax under sec_6661 for or sec_6661 provides for a 25-percent addition_to_tax on any substantial_understatement 90_tc_498 a substantial_understatement is one that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 the amount of an understatement for purposes of sec_6661 is to be reduced by the portion attributable to any item for which there was substantial_authority or any item which was adequately disclosed sec_6661 petitioner on brief made scant reference to sec_6661 he argues that he believed that he had no tax_liability and or that he relied on his accountant on the sec_1031 transaction which he believed to be adequately disclosed as to petitioner's first position that he believed that he had no tax_liability we have difficulty reconciling that position with the record concerning the possibility of an adequate_disclosure petitioner singles out the sec_1031 transaction curiously respondent did not determine an addition_to_tax under sec_6661 for the taxable_year the one in which the sec_1031 transactions were disclosed accordingly we find that for the taxable years through petitioner did not show error regarding respondent's determination that sec_6661 is applicable and we sustain the additions to tax under that section for each such year in which the understatement_of_tax as recomputed pursuant to our opinion exceeds the threshold_amount of sec_6661 to reflect the foregoing and considering concessions of the parties decision will be entered under rule
